EXAMINER’S AMENDMENT/COMMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 discloses “a plurality of driving signals each of which has a same waveform and has a different phase” in lines 4-5, that has been changed to -- a plurality of driving signals each of which has a waveform which is the same and a phase which is different --
Claim 4 discloses “a plurality of driving signals each of which has a same waveform and has a different phase” in lines 4-5, that has been changed to -- a plurality of driving signals each of which has a waveform which is the same and a phase which is different --
Claim 12 discloses “a plurality of driving signals each of which has a same waveform and has a different phase” in lines 4-5, that has been changed to -- a plurality of driving signals each of which has a waveform which is the same and a phase which is different --
Claim 12 discloses “The driving apparatus comprising:” in line 1, that has been changed to -- A driving apparatus comprising: --
Claim 13 discloses “the number of the plurality of” in line 2, that has been changed to -- a number of the plurality of --
Claim 15 discloses “a plurality of driving signals each of which has a same waveform and has a different phase” in lines 4-5, that has been changed to -- a plurality of driving signals each of which has a waveform which is the same and a phase which is different –

Examiner’s Note:
The examiner suggested the change for “a waveform which is the same” and “a phase which is different” of independent claims 1, 4, 12 and 15 in order to maintain the proper antecedent basis for the limitations “the waveform” and “the pulse” in claims 1-15.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 December 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a driving control apparatus that controls driving of a vibration actuator having a plurality of electromechanical energy conversion elements, the driving control apparatus comprising, inter alia, the controller changes the waveform according to the phase, and wherein a shape of a first waveform according to a first phase is closer to a square wave shape than a shape of a second waveform according to a second phase that is larger than the first phase.
Claims 2-3 and 5-7 depend on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 4 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a driving control apparatus that controls driving of a vibration actuator having a plurality of electromechanical energy conversion elements, the driving control apparatus comprising, inter alia, a ratio of a sum of pulse widths of the positive and negative values to one period of a first pulse signal, that is a basis of a driving signal having a first waveform according to a first phase, is smaller than a ratio of a sum of pulse widths of the positive and negative values to one period of a second pulse signal, that is a basis of a driving signal having a second waveform according to a second phase that is larger than the first phase.
Claims 8-11 depend on claim 4 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 12 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a driving apparatus comprising, inter alia, the controller changes the waveform according to the phase, and wherein a shape of a first waveform according to a first phase is closer to a square wave shape than a shape of a second waveform according to a second phase that is larger than the first phase.
Claims 13-14 depend on claim 12 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 15 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a driving control method for controlling driving of a vibration actuator having a plurality of electromechanical energy conversion element, the driving control method comprising, inter alia, a shape of a first waveform according to a first phase is closer to a square wave shape than a shape of a second waveform according to a second phase that is larger than the first phase. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Treu Jr. (U.S. Patent No. 5945768) discloses a piezoelectric motor drive circuit to produce a signal to drive amplifiers to power the motor for compensating the shifts in harmonic frequency of the piezoelectric elements due to pressure and temperature changes.
Atsuta (U.S. Patent No. 9823543) discloses vibration-type actuator device for improving the startability and increasing the driving voltage due to load variation or change of characteristics of the actuator.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





4 June 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837